EXHIBIT UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION Introduction The following tables present unaudited pro forma consolidated financial information of Sun Healthcare Group, Inc. (“Sun”) for the year ended December 31, 2007.The tables and financial information contained herein are considered supplemental to our pro forma information included in our July 11, 2007 Form 8-K filing (the “July 11th 8-K”) with the Securities and Exchange Commission (the “SEC”).Please refer to the July 11th 8-K for further information. The unaudited pro forma consolidated financial information relates to the following transactions: 1.the acquisition of Harborside Healthcare Corporation (“Harborside”) on April 19, 2007; 2.entering into new credit facilities, the issuance of senior subordinated notes and the refinancing of outstanding indebtedness of Sun and of Harborside (collectively, the “Acquisition Financing Transactions”), all in connection with the acquisition of Harborside; and 3.acquisitions made by Harborside in 2007 pursuant to the exercise of purchase options (collectively, the “Harborside Transactions”), consisting of (a) the acquisition of the real estate underlying five facilities in Connecticut (the “Moffie Portfolio”) that had been leased and operated by Harborside prior to their acquisition, for a net purchase price of $61.7 million; and (b) the acquisition of the real estate underlying four facilities in Massachusetts (the “NHP Portfolio”) that had been leased and operated by Harborside prior to their acquisition, for a net purchase price of $20.6 million. The unaudited pro forma consolidated statement of operations for the year ended December 31, 2007 gives effect to the Harborside acquisition, the Acquisition Financing Transactions and the Harborside Transactions as if they had occurred on January 1, 2007. Sun and Harborside have had no intercompany activity that would require elimination in preparing the unaudited pro forma consolidated financial information. The pro forma adjustments and the resulting unaudited pro forma consolidated statement of operations were prepared based on available information and certain assumptions and estimates described in the notes to the unaudited pro forma consolidated financial information. The unaudited pro forma consolidated statement of operations does not purport to represent what our results of operations would have been had the acquisition of Harborside, the Acquisition Financing Transactions and the Harborside Transactions occurred on the date indicated or to project our results of operations for any future period.Furthermore, the unaudited pro forma consolidated statement of operations does not reflect changes which may occur as a result of activities after the acquisition of Harborside.The unaudited pro forma consolidated statement of operations should be read in conjunction with Harborside’s consolidated financial statements and related notes filed with the SEC in reports on Form 8-K on March 12, 2007 and on July 11, 2007, and our financial statements and related notes filed with the SEC in our annual report on Form 10-K for the year ended December 31, 2007. 1 Unaudited Pro Forma Consolidated Statement of Operations For the Year Ended December 31, 2007 (in thousands, except per share data) Adjusted As Reported Harborside by Sun for the for the Three Pro Forma Year Ended Months Ended Moffie and Consolidated December 31, March 31, NHP Purchase Transaction Sun and 2007 2007 Options Adjustments Harborside Total net revenues $ 1,587,307 $ 162,604 $ - $ 42 (4a) $ 1,749,953 Costs and expenses: Operating salaries and benefits 902,347 91,288 - (1,465 ) (4a) (1,000 ) (4b) 991,170 Self-insurance for workers’ compensation and general and professional liability insurance 45,878 1,864 - 1,621 (4a) 49,363 Operating administrative expenses 39,953 - - - 39,953 Other operating costs 328,535 39,307 - (2,496 ) (4a) 365,346 Center rent expense 72,013 7,159 (6,620 ) (3a) (374 ) (4a) 72,178 General and administrative expenses 60,339 6,599 - 358 (4a) 67,296 Depreciation and amortization 31,537 5,410 2,872 (3b) (429 ) (4a) 39,390 Provision for losses on accounts receivable 9,417 7,912 - 2,398 (4a) 19,727 Interest, net 44,380 4,645 4,290 (3c) 7,400 (5c) 429 (4a) (615 ) (5b) 842 (5a) 61,371 Management fee - 275 - (275 ) (4c) - Diligence and integration costs 4,495 192 - (4,687 ) (4d) - Minority interest - 57 - - 57 Loss on extinguishment of debt, net 3,173 - - (3,173 ) (5d) - Loss on sale of assets, net 23 - - - 23 Total costs and expenses 1,542,090 164,708 542 (1,466 ) 1,705,874 Income (loss) before income taxes and discontinued operations 45,217 (2,104 ) (542 ) 1,508 44,079 Income tax (benefit) expense (11,458 ) (820 ) - 27,706 (4e) 15,428 Income (loss) from continuing operations $ 56,675 $ (1,284 ) $ (542 ) $ (26,198 ) $ 28,651 Earnings per common and common equivalent share based on income from continuing operations Basic $ 1.34 $ 0.68 Diluted $ 1.31 $ 0.66 Weighted average number of common and common equivalent shares outstanding: Basic 42,350 42,350 Diluted 43,390 43,390 See Notes to Unaudited Pro Forma Consolidated Financial Information 2 Notes to Unaudited Pro Forma Consolidated Financial Information 1.Basis of Pro Forma Presentation On October 19, 2006, Sun announced that it entered into a definitive agreement to acquire Harborside in a transaction in which Sun would pay approximately $349 million in cash for all of Harborside’s outstanding stock and to refinance or assume Harborside’s debt of approximately $241 million.The information contained herein is considered supplemental to our pro forma information included in the July 11th 8-K.Please refer to the July 11th 8-K for further information.The unaudited pro forma consolidated statement of operations should also be read in conjunction with Harborside’s consolidated financial statements and related notes filed with the SEC in reports on Form 8-K on March 12, 2007 and on July 11, 2007, and our financial statements and related notes filed with the SEC in our annual report on Form 10-K for the year ended December 31, 2007 Sun’s acquisition of Harborside was accounted for with an effective date of April 1, 2007.Therefore, Sun’s actual results for the year ended December 31, 2007 include the actual results of Harborside’s operations for the nine months ended December 31, 2007.This presentation combines Harborside’s actual results for the three months ended March 31, 2007 (which are not included in Sun’s 2007 results) with Sun’s 2007 results, and after certain adjustments discussed below, arrives at the pro forma combined results for the year ended December 31, 2007.Harborside’s actual results for the three months ended March 31, 2007 have been adjusted for the reclassification of discontinued operations. The unaudited pro forma consolidated statement of operations also reflects the Harborside Transactions, consisting of (a) the acquisition of the real estate underlying five facilities in Connecticut (the “Moffie Portfolio”) that had been leased and operated by Harborside prior to their acquisition, for a net purchase price of $61.7 million; and (b) the acquisition of the real estate underlying four facilities in Massachusetts (the “NHP Portfolio”) that had been leased and operated by Harborside prior to their acquisition, for a net purchase price of $20.6 million 3 2.Adjustments to Reconcile Harborside Results As Reported to Adjusted Results Subsequent to Sun’s acquisition of Harborside, certain of Harborside’s operations were reclassified as discontinued operations.The table below indicates the impact of such reclassification (in thousands): As Reported by Adjustments Adjusted Harborside To Reclassify Harborside For the Three Discontinued For the Three Months Ended Operations as of Months Ended March 31, 2007 March 31, 2007 March 31, 2007 Total net revenues $ 165,350 $ 2,746 $ 162,604 Costs and expenses: Operating salaries and benefits 93,266 1,978 91,288 Self-insurance for workers’ compensation and general and professional liability insurance 1,932 68 1,864 Operating administrative expenses - - - Other operating costs 40,055 748 39,307 Center rent expense 7,308 149 7,159 General and administrative expenses 6,805 206 6,599 Depreciation and amortization 5,447 37 5,410 Provision for losses on accounts receivable 7,940 28 7,912 Interest, net 4,763 118 4,645 Management fee 275 - 275 Diligence and integration costs 192 - 192 Minority interest 57 - 57 Total costs and expenses 168,040 3,332 164,708 Loss before income taxes and discontinued operations (2,690 ) (586 ) (2,104 ) Income tax benefit (820 ) - (820 ) Loss from continuing operations $ (1,870 ) $ (586 ) $ (1,284 ) 3.Adjustments Due to the Acquisitions of the Moffie Portfolio and the NHP Portfolio Pro forma transaction adjustments are necessary to reflect the impact of consummating the purchases of the Moffie Portfolio and the NHP Portfolio as if they had occurred on January 1, 2007.The accompanying unaudited pro forma consolidated statement of operations reflects the following pro forma adjustments (in thousands): (a) To remove the impact of actual center rent expense for the Moffie and NHP Portfolios incurred during 2007 prior to closing the purchases. (b) To adjust depreciation and amortization to reflect a full year of expense. (c) To reflect the impact of term loan borrowings and mortgages assumed in conjunction with the Harborside Transactions. 4 4.Transaction Adjustments Pro forma transaction adjustments are necessary to reflect the impact of adjustments in the current period which pertain to prior periods and to reflect other transactions directly related to the Harborside acquisition. The accompanying unaudited pro forma consolidated statement of operations reflects the following pro forma adjustments (in thousands): (a) To reclassify Harborside’s financial statement presentation to conform to Sun’s financial statement presentation. (b) To adjust operating salaries and benefits in the three months ended March 31, 2007 for estimated net decreases in operating expenses.Positions at Harborside's corporate office and certain regional positions have been eliminated for an estimated net savings for the quarter of approximately (c) To eliminate the management fee paid to Investcorp International Inc. (an affiliate of which was a major stockholder of Harborside prior to the acquisition by Sun) by Harborside of $275, which was recorded in the first quarter of 2007. (d) To eliminate diligence costs incurred by Harborside of $192 and integration costs of $4,495 incurred by Sun in connection with the acquisition. (e) To reflect the tax provision at an effective rate of 35%, consistent with Sun’s 2007 normalized effective tax rate. 5.Acquisition Financing Adjustments The pro forma adjustments shown below have been made to reflect financing transactions associated with the Harborside acquisition (in thousands): (a) Deferred financing costs capitalized totaled $13,629 for the senior secured credit facility and $7,140 for the senior subordinated notes.Amortization of such fees would be $2,864 for the pro forma statement of operations for the twelve months ended December 31, 2007, of which $2,022 is included in Sun’s actual results. (b) To reflect the non-cash write-off of deferred loan costs associated with the refinancing of existing indebtedness of both Sun and Harborside. 5 (c) To adjust actual interest expense to pro forma interest expense based upon an assumed debt structure as follows: Adjustment to reflect a full year of interest expense for the Acquisition Financing Transactions $ 12,163 Less:Harborside historical interest costs related to refinanced debt (4,763 ) Net adjustment to interest expense $ 7,400 (d) To adjust for financing termination fees incurred with the refinancing of Sun’s debt. 6
